             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

REPUBLIC FRANKLIN INSURANCE                          No. 4:20-CV-01741
COMPANY,
                                                     (Judge Brann)
            Plaintiff,

      v.

EBENSBURG INSURANCE
AGENCY, KEYSTONE INSURERS
GROUP, INC. and AMERICAN
BUILDERS INSURANCE COMPANY,

           Defendants.

                                     ORDER

     AND NOW, this 2nd day of June 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Ebensburg’s and Keystone’s motions to dismiss (Doc. 16; Doc. 27) are

           GRANTED.

     2.    Republic’s claims relating to its duty to defend are DISMISSED with

           prejudice. Republic’s claims relating to its duty to indemnify are

           DISMISSED without prejudice. Republic may amend its complaint no

           later than 60 days after the question of liability in the underlying suit has

           been resolved.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
